PD-1308-15
                                                                                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                                    Transmitted 11/6/2015 5:34:31 PM
                                                                                                                                                      Accepted 11/9/2015 4:42:11 PM
                                                                         NO.	  PD-­‐1308-­‐15	                                                                      ABEL ACOSTA
                                                                                                                                                                              CLERK
                                                                                      	  
                                                         IN	  THE	  COURT	  OF	  CRIMINAL	  APPEALS	  
	                                                                     OF	  THE	  STATE	  OF	  TEXAS	                                                            	  
                                                                                 AUSTIN,	  TEXAS	  
                                                                   ____________________________________	  
                                                                                               	  
                                                                          ALVIN	  VALADEZ,	  JR.,	  
	                 	           	                	       	             	          	               Appellant,	  
                                                                                             vs.	  
                                                                                               	  
                                                                         THE	  STATE	  OF	  TEXAS,	  
	  	  	  	     	           	                	       	             	          	               Appellee.	  
	  
	                 	           	  	  	        	       	  	  	  	  	  	  _____________________________________	  
                          PETITION	  FOR	  DISCRETIONARY	  REVIEW	  FROM	  THE	  COURT	  OF	  APPEALS	  
                                FOURTH	  COURT	  OF	  APPEALS	  DISTRICT,	  SAN	  ANTONIO,	  TEXAS	  
                                                                  CAUSE	  NUMBER	  04-­‐14-­‐00626-­‐CR	  
                                                           	  ________________________________________	  
                                               APPELLANT’S	  PETITION	  FOR	  DISCRETIONARY	  REVIEW	  
                                                          	  	  	  ________________________________________	  
                                                                                               	  
                                                                                                                          EDWARD	  F.	  SHAUGHNESSY	  III	  
	                 	         	   	     	                              	          	               	  	  	  	     Attorney-­‐at-­‐Law	  
	                 	         	   	     	                              	          	               	                 206	  E.	  Locust	  
	                 	         	   	     	                              	          	               	                 San	  Antonio,	  Texas	  78212	  
	                 	         	   	     	                              	          	               	                 (210)	  212-­‐6700	  
	                 	         	   	     	                              	          	               	                 (210)	  212-­‐2178	  (fax)	  
	                 	         	   	     	                              	          	               	                 SBN	  18134500	  
	                 	         	   	     	                              	          	               	                 Shaughnessy727@gmail.com	  
	                 	         	   	     	                              	          	               	                 	  
	                         November 9, 2015
	                 	           	                	       	             	          	               	                 Attorney	  for	  the	  Appellant	  
	  
                                                                                               	  
                                                                                               	  

                                                                                               	  
                                                                                               	  
                                          TABLE	  OF	  CONTENTS	  
                                                           	  
   	      	      	      	      	       	        	        	    	     	     	      PAGE(S)	  
	  
TABLE	  OF	  AUTHORITIES…………………………………………………………………………………....................iii	  
	  
TABLE	  OF	  INTERESTED	  PARTIES…………………………………………………………………………………...iv	  
	  
STATEMENT	  REGARDING	  ORAL	  ARGUMENT………………………………………………………………......v	  
	  
APPELLANT’S	  PETITION	  FOR	  DISCRETIONARY	  REVIEW………………………………….......................6	  
	  
AUTHORITIES	  IN	  SUPPORT	  OF	  APPELLANT’S	  PETITION	  FOR	  DICRETIONARY	  
REVIEW…………………………………………………………………………...................................................................6	  
	  
NATURE	  OF	  THE	  CASE……………………………………………………………………………………......................6	  
	  
	  
PROCEDURAL	  HISTORY	  OF	  THE	  CASE…………………………………………………....…………………….....7	  
	  
	  
REASONS	  FOR	  REVIEW………………………………………………………………....………………........................8	  
	  
	  
GROUND	  FOR	  REVIEW………………………………………………………....…………………………………………9	  
	  
	  
ARGUMENT	  AND	  AUTHORITIES	  IN	  SUPPORT	  
OF	  THE	  GROUND	  FOR	  REVIEW…………………………...............………………………………….......................9	  
	  
	  
CONCLUSION	  AND	  PRAYER……………………………………………………………………………....................13	  
	  
	  
CERTIFICATE	  OF	  SERVICE………………………………………………………………………………..................14	  
	  
	  
APPENDIX	  …………………………………………………………………………………………………....……………..15	  
	  
	       	       	      	      	     	   	       	  
	  
	  
	  
	  
	  
	       	  

                                                     	   ii	  
                                                           	  
                                                     TABLE	  OF	  AUTHORITIES	  
                                                                     	  
STATE	  CASES	  

Bonds	  v.	  State,	  403	  S.W.3d	  867	  (Tex.	  Crim.	  App.	  2013)…………………………………………………………..10	  
	  
Gibbs	  v.	  State,	  819	  S.W.2d	  821	  (Tex.	  Crim.	  App.	  1991)………………………………………………..…………….12	  
	  
Gordon	  v.	  State,	  801	  S.W.2d	  899	  (Tex.	  Crim.	  App.	  1990)………………………………………………………….12	  
	  
Janecka	  v.	  State,	  739	  S.W.2d	  813	  (Tex.	  Crim.	  App.	  1987)……………………………………………….………..12	  
	  
Jones	  v.	  State,	  568	  S.W.3d	  847	  (Tex.	  Crim.	  App.	  1978)…………………………………………………………….10	  
	  
McFarland	  v.	  State,	  928	  S.W.	  482	  (Tex.	  Crim.	  App.	  1996)………………………………………………………..12	  
	  
State	  v.	  McLain,	  337	  S.W.3d	  268	  (Tex.	  Crim.	  App.	  2011)……………………………………………...………….10	  
	  
State	  v.	  Streetman,	  93	  S.W.3d	  102	  (Tex.	  Crim.	  App.	  2002)……………………………………….....……………10	  
	  
Federal	  Cases	  
	  
Aguilar	  v.	  Texas,	  378	  U.S.	  108,	  84	  S.	  Ct.	  1509	  (1964)…………………………………………….	  .....................................10	  
	  
	  
RULES	  
	  
Art.	  38.23,	  Tex.	  Code	  Crim.	  Proc.	  Ann.	  (West	  2014)………………………………..……………………………………10	  
	  
Art.	  15.05,	  Tex	  Code	  Crim.	  Proc.	  Ann.	  (West	  2014)………………………………………………….………………..…9,	  13	  
	  
Tex.	  Penal	  Code	  Ann.	  §	  71.01	  (West	  2014)…………………………………………………………………………………….11	  
	  
Tex.	  Penal	  Code	  Ann.	  §	  71.02(West	  2014)……………………………………………………………………………………..11	  
	  
Rule	  66.3	  (c),	  Tex.	  Rule	  App.	  Proc…..………………………………………………………………………………………………3	  
	  
                                                                             	  
                                                                             	  
                                                                             	  
                                                                             	  
                                                                             	  
                                                                             	  
                                                                             	  

                                                                       	   iii	  
                                                                             	  
                                         Table	  of	  Interested	  Parties	  
                                                                	  
TRIAL	  COUNSEL	  FOR	  THE	  STATE:	  
Keith	  Henneke	  &	  Steven	  DeLemos	  
Assistant	  Criminal	  Distric	  Attorneys	  
25th	  Judicial	  District	  
211	  W.	  Court	  St.,	  Suite	  260	  
Seguin,	  Texas	  78155	  
	  
TRIAL	  COUNSEL	  FOR	  APPELANT:	  
	  
Rolando	  Garcia	  
800	  Dolorosa,	  No.	  101	  
San	  Antonio,	  TX	  78207	  
	  
Edward	  F.	  Shaughnessy,	  III	  
206	  E.	  Locust	  	  
San	  Antonio,	  TX	  78212	  
	  
APPELLANT’S	  ATTORNEY	  ON	  APPEAL:	  
	  
Edward	  F.	  Shaughnessy,	  III	  
206	  E.	  Locust	  	  
San	  Antonio,	  TX	  78212	  
(210)	  212-­‐	  6700	  
(210)	  212-­‐2178	  (fax)	  
SBN:	  18134500	  
	  
TRIAL	  JUDGE:	  
	  
W.C	  Kirkendall	  
25th	  Judicial	  District	  
Guadalupe	  County,	  Texas	  
                                                                	  
                                                                	  
                                                                	  
                                                                	  
                                                                	  
                                                                	  
                                                                	  
                                                                	  

                                                          	   iv	  
                                                                	  
                                    STATEMENT	  REGARDING	  ORAL	  ARGUMENT	  
	  
	         Counsel	   for	   the	   appellant	   would	   submit	   that	   in	   the	   event	   that	   this	   petition	   is	  
granted,	   oral	   argument	   would	   be	   warranted	   inasmuch	   as	   the	   issue	   to	   be	   resolved	   by	   this	  
Court	  is	  novel	  and	  worthy	  of	  oral	  argument	  on	  the	  issue	  presented.	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  
                                                                           	  


                                                                     	   v	  
                                                                           	  
                                                                   PD-­‐1308-­‐15	  
	  
	  
	  
	  
ALVIN	  VALADEZ,	  JR.,	  	                 	          	         §	                  	     	     IN	  THE	  COURT	  OF	  
	       	   	  
Appellant	              	          	         	          	         §	  
	            	         	          	         	          	         	  
	            vs.	      	          	         	          	         §	                  	     	     CRIMINAL	  APPEALS	  
	            	         	          	         	          	         	  
THE	  STATE	  OF	  TEXAS,	                  	          	         §	                  	     	     	  
	            	         	          	         	          	         	                   	     	     AUSTIN,	  TEXAS,	  
Appellee	               	          	  
	  
                              ARGUMENTS	  AND	  AUTHORITIES	  IN	  SUPPORT	  
                 OF	  THE	  APPELLANT’S	  PETITION	  FOR	  DISCRETIONARYREVIEW	  
                                    OF	  CAUSE	  NUMBER	  0-­‐14-­‐00626-­‐CR	  
                                                               	  
TO	  THE	  HONORABLE	  COURT	  OF	  CRIMINAL	  APPEALS:	  
	  
	      NOW	   COMES,	   Alvin	   Valadez	   Jr.,	   defendant	   in	   the	   trial	   Court	   and	   appellant	   in	   the	  

lower	   Court,	   by	   and	   through,	   Edward	   F.	   Shaughnessy,	   III,	   attorney	   at	   law,	   and	   offers	   the	  

following	   arguments	   and	   authorities	   in	   support	   of	   his	   request	   that	   this	   Court	   grant	   his	  

request	   for	   a	   Petition	   for	   Discretionary	   Review	   in	   the	   instant	   case,	   cause	   number	   PD-­‐1308-­‐

15.	  	  

                                                           NATURE	  OF	  THE	  CASE	  

	            The	   appellant,	   Alvin	   Valadez,	   Jr.,	   was	   indicted	   by	   a	   Guadalupe	   County	   grand	   jury	   for	  

the	   offense	   of	   Possession	   of	   a	   Controlled	   Substance	   (Heroin	   1	   to	   4	   grams)	   (Habitual)	   in	  

cause	  number	  13-­‐1568-­‐C.	  (C.R.-­‐18)	  The	  appellant	  was	  tried	  by	  a	  jury	  and	  convicted	  of	  the	  

offense	   as	   charged	   in	   the	   indictment.	   	   The	   appellant	   was	   subsequently	   sentenced,	   by	   the	  


                                                                               	   6	  
                                                                                     	  
jury,	   to	   Life	   in	   confinement	   in	   the	   Texas	   Department	   of	   Criminal	   Justice-­‐Institutional	  

Division.	  	  (C.R.-­‐64)	  

	          Notice	  of	  appeal	  was	  subsequently	  filed	  in	  the	  trial	  Court	  and	  an	  appeal	  to	  the	  Court	  

of	   Appeals	   for	   the	   Fourth	   Court	   of	   Appeals	   District	   was	   pursued.	   (C.R.-­‐60)	   	   That	   court	  

affirmed	  the	  judgment	  of	  the	  trial	  court	  in	  a	  published	  opinion,	  authored	  by	  Justice	  Alvarez,	  

on	  September	  16,	  2015.	  	  This	  court	  has	  granted	  the	  appellant	  an	  extension	  of	  time	  to	  file	  

the	  instant	  petition	  until	  November	  16,	  2015.	  	  

	  

                          PROCEDURAL	  HISTORY	  OF	  THE	  CASE	  IN	  THE	  LOWER	  COURT	  

	          On	  September	  16,	  2015,	  the	  San	  Antonio	  Court	  of	  Appeals,	  in	  an	  published	  opinion,	  

authored	  by	  Justice	  Alvarez,	  affirmed	  the	  judgment	  of	  the	  trial	  court	  in	  all	  respects.	  Valadez	  

v.	  State,	  (No.	  04-­‐14-­‐00626-­‐CR,	  Tex.	  App.-­‐San	  Antonio,	  September	  16,	  2015)	  (Appendix	  A)	  The	  

appellant	   subsequently	   filed	   a	   Motion	   for	   Extension	   of	   Time	   to	   File	   a	   Petition	   for	  

Discretionary	   Review	   with	   the	   Court	   of	   Criminal	   Appeals.	   	   That	   motion	   was	   granted,	   and	  

the	  appellant	  was	  granted	  an	  extension	  of	  time	  to	  file	  a	  Petition	  for	  Discretionary	  Review	  

until	   November	   16,	   2015.	   	   This	   pleading	   is	   filed	   in	   compliance	   with	   this	   Court’s	   order	  

granting	  that	  extension	  of	  time.	  	  The	  appellant	  would	  submit	  that	  there	  exists	  one	  ground	  

for	   review	   that	   warrants	   review	   by	   this	   Court.	   	   It	   is	   urged	   by	   the	   appellant	   that	   there	   exist,	  

at	   a	   minimum,	   two	   distinct	   reasons	   for	   reviewing	   the	   action	   of	   the	   Court	   of	   Appeals	   for	   the	  

Fourth	  Court	  of	  Appeals	  District.	  

                                                                                     	  

                                                                                     	  

                                                             REASONS	  FOR	  REVIEW	  


                                                                               	   7	  
                                                                                     	  
                                                                         A	  

	         The	  appellant	  respectfully	  petitions	  this	  Honorable	  Court	  to	  grant	  this	  Petition	  for	  

Discretionary	  Review	  pursuant	  to	  Rule	  66.3	  (c),	  Tex.	  R.	  	  App.	  Proc.	  which	  states	  that	  one	  of	  

the	  non-­‐exclusive	  reasons	  for	  this	  Court	  to	  grant	  a	  petition	  for	  discretionary	  review	  is	  that	  

the	  Court	  of	  Appeals	  has	  decided	  an	  important	  question	  of	  state	  law	  in	  a	  way	  that	  conflicts	  

with	  the	  applicable	  decisions	  of	  the	  Court	  of	  Criminal	  Appeals.	  	  The	  appellant	  would	  

respectfully	  submit	  that	  the	  opinion	  of	  the	  Fourth	  Court	  of	  Appeals	  is	  in	  conflict	  with	  the	  

applicable	  decisions	  of	  this	  Court.	  

                                                                         B	  

	         The	  appellant	  respectfully	  petitions	  this	  Honorable	  Court	  to	  grant	  this	  Petition	  for	  

Discretionary	  Review	  pursuant	  to	  Rule	  66.3(b),	  Tex.	  R.	  App.	  Proc.	  which	  states	  that,	  one	  of	  

the	  non-­‐exclusive	  reasons	  for	  this	  Court	  to	  grant	  a	  discretionary	  review,	  is	  that	  the	  Court	  of	  

Appeals	  has	  decided	  an	  important	  question	  of	  state	  law	  that	  has	  not	  been,	  but	  should	  be,	  

settled	  by	  the	  Court	  of	  Criminal	  Appeals.	  	  The	  appellant	  would	  respectfully	  submit	  that	  the	  

Court	  of	  Appeals	  has	  decided	  an	  important	  question	  of	  state	  law	  that	  has	  not	  been,	  but	  

should	  be	  settled	  the	  Court	  of	  Criminal	  Appeals.	  

	  

                                                                         C.	  

	         The	  appellant	  respectfully	  petitions	  this	  Honorable	  Court	  to	  grant	  this	  Petition	  for	  

Discretionary	  Review	  pursuant	  to	  Rule	  66.3(d),	  Tex.	  R.	  App.	  Proc.	  which	  states	  that,	  one	  of	  

the	  non-­‐exclusive	  reasons	  for	  this	  Court	  to	  grant	  a	  discretionary	  review,	  is	  that	  the	  Court	  of	  

Appeals	  has	  misconstrued	  a	  statute.	  	  The	  appellant	  would	  respectfully	  submit	  that	  the	  




                                                                      	   8	  
                                                                            	  
opinion	  of	  the	  Court	  of	  Appeals	  has	  misconstrued	  a	  relevant	  provision	  of	  the	  Texas	  Code	  of	  

Criminal	  Procedure.	  

	  

                                                                         	  

                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                               	  
                                                    GROUND	  FOR	  REVIEW	  
                                                               	  

                                                                   	   9	  
                                                                         	  
                               THE	  COURT	  OF	  APPEALS	  ERRED	  IN	  HOLDING	  THAT	  
                                THE	  APPELLANT	  WAS	  ARRESTED	  PURSUANT	  TO	  A	  
                               VALID	  ARREST	  WARRANT	  AND	  AS	  A	  CONSEQUENCE	  
                              CONTRABAND	  FOUND	  ON	  HIS	  PERSON	  WAS	  LEGALLY	  
                                       SEIZED	  AND	  ADMITTED	  INTO	  EVIDENCE	  	  
                                                                 	  
                                                                 	  
                                           ARGUMENT	  AND	  AUTHORITIES	  
                                            IN	  SUPPORT	  OF	  THE	  GROUND	  
                                                         FOR	  REVIEW	  
	  

	         	          	          	  	  	  	  	  	  STATEMENT	  OF	  APPLICABLE	  FACTS	  

	         Prior	  to	  the	  onset	  of	  the	  trial,	  the	  appellant	  caused	  to	  be	  filed	  a	  written	  “Motion	  to	  

Suppress	  Evidence”	  in	  which	  he	  sought	  to	  suppress	  the	  fruits	  of	  a	  search	  of	  his	  person.	  	  

Asserted	  therein	  was	  a	  claim	  that	  the	  actions	  of	  law	  enforcement	  violated	  the	  Fourth	  

Amendment	  to	  the	  United	  States	  Constitution	  along	  with	  Art.	  38.23,	  Tex.	  Code	  Crim.	  Proc.	  

Ann.	  (West	  2014)	  (C.R.-­‐16	  )	  	  The	  trial	  Court	  conducted	  an	  evidentiary	  hearing	  on	  the	  

motion,	  at	  the	  conclusion	  of	  which	  the	  motion	  to	  suppress	  was	  denied	  and	  findings	  of	  fact	  

and	  conclusions	  of	  law	  were	  entered	  by	  the	  trial	  Court.	  	  	  

	  

	         The	  trial	  court	  conducted	  a	  hearing	  on	  that	  motion	  prior	  to	  trial.	  	  (R.R.2-­‐4	  thru	  28)	  	  

At	  the	  hearing	  it	  was	  established	  that	  the	  appellant	  was	  arrested	  on	  August	  28,	  2012	  by	  

Officer	  David	  Camacho	  of	  the	  Guadalupe	  County	  Sheriff’s	  Department.	  	  The	  arrest	  of	  the	  

appellant	  was	  executed	  by	  means	  of	  an	  arrest	  warrant	  issued	  that	  same	  day	  by	  a	  Justice	  of	  

the	  Peace	  for	  Guadalupe	  County,	  alleging	  that	  the	  appellant	  had	  committed	  the	  offense	  of	  

Engaging	  in	  Organized	  Criminal	  Activity.1	  	  Camacho	  related	  that	  after	  verifying	  the	  validity	  

                                                    	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1
 The Warrant Of Arrest was admitted into evidence at the hearing on the motion to suppress as
State’s exhibit 1. The supporting complaint/affidavit was admitted into evidence as State’s
exhibit 2.
                                                                                                                                                             	   10	  
                                                                                                                                                                   	  
of	  the	  warrant,	  he	  along	  with	  a	  fellow	  officer,	  went	  to	  the	  home	  of	  the	  appellant	  in	  Seguin.	  	  

After	  locating	  the	  appellant,	  Camacho	  conducted	  a	  “search	  incident	  to	  arrest”	  which	  

resulted	  in	  the	  discovery	  and	  seizure	  of	  the	  four	  balloons	  of	  heroin	  that	  formed	  the	  basis	  

for	  the	  appellant’s	  indictment.	  	  (R.R.2-­‐12,	  13)	  	  Camacho	  also	  related	  that	  he	  had	  no	  reason	  

to	  believe	  that	  the	  arrest	  warrant	  that	  formed	  the	  basis	  for	  the	  appellant’s	  arrest	  and	  

subsequent	  search	  was	  lacking	  in	  probable	  cause.2	  (R.R.12)	  

	         The	  warrant	  in	  question	  authorized	  the	  appellant’s	  arrest	  for	  the	  offense	  of	  “Engage	  

in	  Organized	  Criminal	  Activity”.	  	  	  The	  warrant	  was	  supported	  by	  a	  five-­‐page	  

affidavit/complaint	  presented	  to	  the	  magistrate	  by	  Clint	  Halbardier,	  of	  the	  Seguin	  Police	  

Department.	  	  That	  affidavit	  purported	  to	  present	  a	  case	  establishing	  probable	  cause	  to	  

believe	  that	  six	  named	  individuals3	  had	  committed	  the	  offense	  of	  Organized	  Criminal	  

Activity	  by	  committing	  the	  offense	  of	  Aggravated	  Assault	  against	  Roberto	  Herrera	  while	  

committing	  the	  assault	  in	  concert	  of	  three	  or	  more	  individuals.	  4	  	  

	         The	  Halbardier	  affidavit	  went	  on	  to	  detail	  an	  investigation	  conducted	  by	  members	  of	  

the	  Seguin	  Police	  department	  regarding	  an	  alleged	  assault	  committed	  against	  Roberto	  

Herrera	  on	  August	  26,	  2012.	  	  In	  support	  of	  the	  allegations	  in	  the	  affidavit	  Halbardier	  relied	  

in	  substantial	  part	  on	  information	  provided	  by	  four	  “unnamed	  witnesses”	  who	  allegedly	  

witnessed	  the	  assault	  in	  question,	  or	  were	  privy	  to	  certain	  circumstantial	  evidence	  relating	  

to	  the	  assault	  and	  the	  alleged	  perpetrators	  thereof.	  	  The	  affidavit	  in	  question	  contains	  a	  

number	  a	  number	  of	  assertions	  regarding	  the	  behavior	  of	  the	  other	  five	  suspects	  named	  in	  

                                                     	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
2
  Camacho did not relate what the warrant and underlying affidavit/compliant established vis-à-
vis probable cause in terms of an offense.
3
  The individuals named were as follows: Danny Ramon Gonzales, Roy Martinez, Alvin Valadez
(the appellant), Christopher Lopez, Ezekiel Longoria, and Abel Lomas.
4
  See: Tex. Penal Code Ann. § 71.02(a)(1) (West 2014)
                                                                                                                                                              	   11	  
                                                                                                                                                                    	  
the	  affidavit.	  	  With	  respect	  to	  the	  assertions	  in	  the	  affidavit	  that	  relate	  to	  the	  acts	  of	  the	  

appellant	  there	  are	  four	  assertions	  	  

contained	  in	  the	  affidavit	  that	  purport	  to	  establish	  probable	  cause	  to	  believe	  that	  the	  

appellant	  had	  committed	  the	  offense	  in	  question.	  	  They	  are	  as	  follows:	  	  

	                                                    	                                                    1)	  UW35	  stated	  that	  (the	  appellant)	  showed	  up	  after	  
	                                                    	                                                    	  	  	  	  	  at	  his	  residence	  after	  the	  assault	  and	  threatened	  
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	                                      	  	  	  	  	  UW3.	  	  UW3	  also	  asserted	  that	  the	  Valadez	  threatened	  
	                                                    	                                                    	  	  	  	  	  UW3	  not	  to	  tell	  anything	  to	  tell	  the	  police	  anything	  
	                                                    	                                                    	  	  	  	  	  about	  the	  assault;	  
	  
	                                                    	                                                    2)	  UW46	  purportedly	  informed	  the	  affiant	  that	  the	  appellant	  
	                                                    	                                                    	  	  	  	  	  had	  made	  threats	  to	  UW4;	  
	  
	                                                    	                                                    3)	  Halbardier	  also	  asserted	  that	  the	  appellant	  was	  a	  	                      	   	   	                                                                                                             	  	  	  	  	  
	                                                    	  	  	  	  “documented”	  member	  of	  the	  Mexican	  Mafia;	  
	  
	                                                    	                                                    4)	  Halbadier	  also	  included	  a	  non-­‐factual	  conclusion	  
	                                                    	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  that	  the	  appellant	  “is	  acting	  in	  concert	  with	  the	  other	  
	  	  	  	                                        	                                                    	  	  	  	  suspects	  in	  trying	  to	  threaten	  witnesses	  not	  to	  give	  
	                                                    	                                                    	  	  	  	  their	  testimony	  to	  police	  and	  to	  help	  avoid	  prosecution	  
	                                                    	                                                    	  	  	  	  for	  the	  aggravated	  assault	  of	  the	  victim”.	  
	  
	                                                    No	  other	  factual	  assertions	  contained	  in	  the	  Halbardier	  affidavit	  relate	  to	  acts	  

attributed	  to	  the	  appellant	  before,	  during,	  or	  after	  the	  alleged	  assault	  against	  Roberto	  

Herrera.	                           	  

	                Following	  the	  conclusion	  of	  the	  hearing	  the	  trial	  Court	  denied	  the	  appellant’s	  motion	  

to	  suppress	  the	  evidence.	  	  (R.R.2-­‐27)	  Prior	  to	  the	  onset	  of	  the	  trial,	  the	  trial	  court	  made	  

findings	  of	  fact	  and	  conclusions	  of	  law.	  	  Those	  consist	  of	  the	  following:	  

	                	                 	                 The	  defendant	  was	  arrested	  on	  a	  warrant	  issued	  
	                	                 	                 on	  August	  28th,	  2012	  by	  Justice	  of	  the	  Peace	  Precinct	  
	                	                 	                 Four,	  Guadalupe	  County,	  based	  on	  a	  probable	  cause	  
	                	                 	                 affidavit	  submitted	  by	  Detective	  Clint	  Halbardier.	  
                                                                                    	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
5
  The affiant described UW3 as a gainfully employed Texas resident with acquaintances involved
in the Mexican Mafia.
6
  The affiant described UW4 as a resident of Seguin with no criminal history.
                                                                                                                                                                                             	   12	  
                                                                                                                                                                                                   	  
	  
	            	             	     The	  probable	  cause	  affidavit	  for	  said	  warrant	  	  
	            	             	     contained	  information	  that	  established	  probable	  
	            	             	     cause	  for	  (the	  appellant)	  to	  be	  charged	  with	  various	  
	            	             	     offenses,	  including	  conspiracy	  to	  commit	  aggravated	  
	            	             	     assault,	  aggravated	  assault,	  aggravated	  assault	  as	  a	  	  
	            	             	     party	  to	  that	  offense,	  organized	  criminal	  activity	  to	  
	            	             	     commit	  aggravated	  assault,	  obstruction	  or	  retaliation,	  
	            	             	     and	  even	  possibly	  tampering	  with	  witnesses.	  	  	   	              	            	  
	            	             	     Because	  such	  probable	  cause	  was	  established	  for	  each	  
	            	             	     offense,	  the	  Justice	  of	  the	  Peace	  could	  have	  issued	  the	  
	            	             	     warrant	  naming	  any	  of	  those	  felony	  offenses.	  
	  
	            	             	     The	  arresting	  officers	  were	  acting	  in	  good	  faith	  	   	          	         	  
	            	             	     reliance	  on	  the	  warrant.	  	  Even	  if	  the	  probable	  cause	  	  
	            	             	     was	  inadequate	  for	  organized	  criminal	  activity,	  
	            	             	     probable	  cause	  was	  established	  for	  other	  felony	  
	            	             	     offenses.	  (R.R.5-­‐18,	  19)	         	  
	  
                                              ARGUMENT	  IN	  THE	  LOWER	  COURTS	  
	  
	            In	  the	  trial	  Court	  the	  appellant	  asserted	  that	  the	  arrest	  warrant,	  that	  formed	  the	  

legal	  foundation	  for	  his	  arrest	  and	  the	  subsequent	  search	  of	  his	  person,	  was	  illegal	  in	  that	  it	  

failed	  to	  demonstrate	  “probable	  cause”	  to	  warrant	  a	  belief	  by	  the	  issuing	  magistrate	  that	  

the	  appellant	  had	  committed	  the	  offense	  of	  Organized	  Criminal	  Activity.	  	  That	  argument	  

formed	  the	  basis	  of	  the	  appellant’s	  sole	  point	  of	  error	  in	  his	  appeal	  to	  the	  San	  Antonio	  Court	  

of	  Appeals.	  	  	  

	            The	  appellant’s	  sole	  point	  of	  error	  was	  overruled	  and	  the	  appellant’s	  conviction	  and	  

sentence	  were	  affirmed	  in	  all	  respects.	  

                                                HOLDING	  OF	  THE	  LOWER	  COURT	  

	  	        The	  lower	  Court	  reasoned	  as	  follows:	  “In	  viewing	  the	  totality	  of	  the	  circumstances	  in	  

a	  common	  sense	  and	  realistic	  manner,	  we	  conclude	  the	  magistrate	  had	  a	  substantial	  basis	  

for	  concluding	  that	  probable	  cause	  was	  shown	  to	  issue	  the	  arrest	  warrant	  against	  Valadez.	  

…	  The	  affidavit	  provided	  sufficient	  facts	  that,	  together	  with	  reasonable	  inferences	  

                                                                          	   13	  
                                                                                	  
therefrom,	  provided	  a	  “fair	  probability”	  or	  “substantial	  chance”	  that	  Valadez	  was	  engaged	  

in	  organized	  criminal	  activity.”	  Valadez	  v.	  State,	  supra,	  at	  slip	  op.	  pg.	  12.	  

	         The	  appellant	  respectfully	  submits	  that	  the	  holding	  of	  the	  Court	  below	  is	  in	  conflict	  

with	  the	  applicable	  opinions	  from	  this	  Court	  with	  respect	  to	  what	  constitutes	  “probable	  

cause”	  for	  an	  arrest.	  	  The	  appellant	  also	  would	  submit	  that	  what	  constitutes	  “probable	  

cause”	  to	  issue	  an	  arrest	  warrant	  for	  the	  offense	  of	  Engaging	  in	  Organized	  Criminal	  Activity	  

has	  never	  been	  addressed	  by	  this	  Court	  and	  as	  a	  result	  an	  important	  question	  of	  state	  law	  is	  

presented	  by	  the	  instant	  case	  and	  review	  of	  that	  issue	  by	  this	  Court	  is	  warranted.	  	  Lastly,	  

the	  opinion	  of	  the	  Court	  below	  appears	  to	  misconstrue	  the	  statutory	  provision	  mandating	  

that	  an	  arrest	  warrant	  must	  contain	  information	  that	  demonstrates	  that	  the	  accused	  has	  

committed	  some	  offense	  against	  the	  laws	  of	  the	  State,	  either	  directly	  or	  that	  the	  affiant	  has	  

good	  reason	  to	  believe	  ,	  and	  does	  believe,	  that	  the	  accused	  has	  committed	  such	  offense.	  See:	  

Art.	  15.05,	  Tex	  Code	  Crim.	  Proc.	  Ann.	  (West	  2014).	  	  These	  three	  contentions	  will	  be	  

addressed	  hereinafter	  in	  the	  order	  set	  forth	  above.	  

                                                                              	  

                                                                              	  

                                                                              	  

                                                                              	  

                                                                             I	  

	         With	  respect	  to	  what	  constitutes	  “probable	  cause”	  this	  Court	  has	  stated	  on	  a	  number	  

of	  occasions	  that	  “probable	  cause”	  exists	  when	  the	  affidavit/complaint	  provides	  the	  issuing	  

magistrate	  with	  sufficient	  information	  to	  support	  an	  independent	  judgment	  that	  probable	  

exists	  for	  the	  warrant.	  Jones	  v.	  State,	  568	  S.W.3d	  847	  (Tex.	  Crim.	  App.	  1978).	  	  The	  


                                                                         	   14	  
                                                                               	  
establishment	  of	  probable	  cause	  mandates	  that	  an	  affidavit	  in	  support	  of	  an	  arrest	  warrant	  

contain	  facts	  and	  circumstances	  within	  the	  affiant’s	  knowledge	  and	  of	  which	  he	  has	  

reasonably	  trustworthy	  information,	  sufficient	  to	  warrant	  a	  prudent	  person	  to	  believe	  that	  

the	  subject	  of	  the	  arrest	  warrant	  has	  committed	  an	  offense.	  	  State	  v.	  Streetman,	  93	  S.W.3d	  

102	  (Tex.	  Crim.	  App.	  2002).	  	  In	  the	  case	  of	  an	  arrest	  warrant,	  such	  as	  in	  the	  instant	  case,	  the	  

issuing	  magistrate,	  and	  the	  reviewing	  trial	  judge	  are	  limited	  to	  the	  contents	  of	  the	  affidavit	  

in	  support	  of	  the	  warrant/complaint.	  	  Aguilar	  v.	  Texas,	  378	  U.S.	  108,	  84	  S.Ct.	  1509	  (1964);	  

State	  v.	  McLain,	  337	  S.W.3d	  268	  (Tex.	  Crim.	  App.	  2011).	  In	  a	  case	  involving	  a	  warrant,	  and	  the	  

underlying	  affidavit,	  there	  are	  no	  credibility	  issues	  to	  take	  into	  account	  hence	  an	  appellate	  

court	  is	  to	  employ	  the	  de	  novo	  standard	  of	  review	  in	  passing	  on	  the	  propriety	  of	  trial	  court’s	  

ruling.	  See:	  Bonds	  v.	  State,	  403	  S.W.3d	  867	  (Tex.	  Crim.	  App.	  2013).	  

	  	      The	  opinion	  of	  the	  Court	  below	  recognized	  these	  concepts	  in	  the	  course	  of	  its	  review	  

of	  the	  trial	  Court’s	  ruling.	  	  Nevertheless,	  it	  is	  and	  was	  the	  appellant’s	  contention	  that	  even	  in	  

reviewing	  the	  affidavit	  in	  a	  “common	  sense”	  manner	  as	  opposed	  to	  a	  “hypertechnical”	  

manner	  the	  four	  corners	  of	  the	  affidavit	  in	  dispute	  wholly	  fail	  to	  support	  a	  finding	  by	  a	  

reasonably	  prudent	  person	  that	  the	  appellant	  had	  committed	  the	  offense	  of	  Engaging	  in	  

Organized	  Crime.	  	  

	          The	  offense	  of	  Engaging	  in	  Organized	  Activity	  is	  defined	  in	  a	  highly	  circumscribed	  

manner,	  and	  is	  limited	  in	  its	  scope.	  	  It	  requires	  proof	  that	  the	  accused	  as	  a	  member	  of	  a	  

criminal	  street	  gang	  committed	  or	  conspired	  to	  commit…	  aggravated	  assault.	  See:	  Tex.	  

Penal	  Code	  Ann.	  §§	  71.01(d)	  &	  71.02(a)(1)	  (West	  2014).	  In	  the	  context	  of	  the	  instant	  case,	  a	  

valid	  warrant	  for	  the	  named	  offense	  would	  necessitate	  factual	  assertions,	  within	  the	  four	  

corners	  of	  the	  affidavit,	  that	  the	  subject	  of	  the	  warrant	  that	  the	  named	  suspect	  had	  acted	  as	  


                                                                           	   15	  
                                                                                 	  
a	  member	  of	  a	  criminal	  street	  gang.7	  	  It	  would	  also	  necessitate	  factual	  assertions,	  within	  the	  

four	  corners	  of	  the	  affidavit,	  that	  the	  suspect	  person	  had	  committed	  the	  offense	  of	  

aggravated	  assault8.	  Those	  are	  the	  elements	  of	  the	  offense	  for	  which	  the	  instant	  warrant	  

was	  issued	  and	  the	  arrest	  was	  perfected.	  	  	  

	         It	  is	  the	  contention	  of	  the	  appellant	  that	  the	  affidavit	  is	  question	  is	  wholly	  devoid	  of	  

any	  facts	  that	  would	  support	  a	  finding	  by	  the	  issuing	  magistrate	  that	  the	  named	  suspect	  

(the	  appellant),	  acting	  as	  a	  member	  of	  a	  criminal	  street	  gang,	  as	  defined,	  had	  committed	  

aggravated	  assault	  on	  the	  person	  of	  Roberto	  Machado	  Herrera.	  	  The	  entirety	  of	  the	  affidavit	  

in	  question	  reflects	  nothing	  more	  than	  actions	  by	  the	  appellant	  after	  the	  fact.	  	  There	  are	  no	  

facts	  contained	  within	  the	  four	  corners	  of	  the	  affidavit	  that	  so	  much	  as	  suggest	  that	  the	  

appellant	  assaulted	  the	  complainant	  or	  that	  he	  aided,	  abetted	  or	  assisted	  the	  actors	  named	  

in	  the	  affidavit.	  	  The	  implications	  contained	  in	  the	  affidavit	  suggest	  nothing	  more	  than	  the	  

appellant	  acquired	  knowledge	  of	  the	  event	  in	  question	  after	  the	  fact	  and	  sought	  to	  assist	  

the	  named	  actors	  avoid	  apprehension	  and	  or	  prosecution.	  This	  is	  a	  far	  cry	  from	  presenting	  

facts	  to	  the	  issuing	  magistrate	  that	  would	  support	  a	  reasonable	  belief	  that	  the	  appellant	  had	  

participated	  in	  the	  assault	  in	  any	  fashion.	  	  

	         By	  finding	  to	  the	  contrary,	  the	  court	  below	  has	  issued	  an	  opinion	  that	  is	  in	  conflict	  

with	  the	  holdings	  of	  this	  Court	  on	  the	  issue	  of	  what	  constitutes	  probable	  cause	  for	  an	  arrest	  

warrant.	  	  See:	  McFarland	  v.	  State,	  928	  S.W.	  482	  (Tex.	  Crim.	  App.	  1996);	  Gibbs	  v.	  State,	  819	  


                                                    	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
7
  “Three or more persons having a common identifying sign or symbol or an identifiable
leadership who continuously or regularly associate in the commission of criminal activities. Tex.
Penal Code Ann. § 71.01(d), supra.
8
  The affidavit in dispute did not assert that the facts supported an arrest warrant on the grounds
that the appellant had conspired to commit the offense of aggravated assault as a member of a
criminal street gang. (State’s exhibit 3, pg. 2)
                                                                                                                                                             	   16	  
                                                                                                                                                                   	  
S.W.2d	  821	  (Tex.	  Crim.	  App.	  1991);	  Gordon	  v.	  State,	  801	  S.W.2d	  899	  (Tex.	  Crim.	  App.	  1990);	  

Janecka	  v.	  State,	  739	  S.W.2d	  813	  (Tex.	  Crim.	  App.	  1987).	  

	         The	  opinion	  of	  the	  lower	  court	  is	  in	  conflict	  with	  the	  applicable	  holdings	  of	  this	  court	  

on	  the	  question	  of	  what	  constitutes	  a	  valid	  affidavit	  in	  support	  of	  an	  arrest	  warrant.	  	  

Review	  of	  the	  holding	  of	  the	  lower	  court	  is	  warranted.	  

                                                                                                                                                                     II	  

	         The	  appellant	  would	  also	  submit	  to	  this	  court	  that	  the	  question	  of	  what	  constitutes	  a	  

valid	  and	  sufficient	  affidavit	  to	  warrant	  the	  issuance	  of	  an	  arrest	  warrant	  for	  the	  offense	  of	  

Engaging	  in	  Organized	  Crime	  has	  never	  been	  addressed	  by	  this	  court	  in	  any	  fashion,	  	  

Consequently,	  this	  case	  presents	  an	  important	  question	  of	  State	  law,	  that	  has	  not	  been,	  but	  

should	  be	  decided	  by	  this	  court.	  	  Review	  of	  the	  holding	  of	  the	  lower	  court	  is	  warranted.	  

                                                                                                                                                                  III	  

	         Lastly	  the	  appellant	  would	  submit	  that	  the	  holding	  of	  the	  lower	  court	  has	  

misconstrued	  the	  statute	  that	  governs	  the	  sufficiency	  of	  arrest	  warrants.	  	  More	  specifically	  

the	  appellant	  would	  submit	  that	  the	  opinion	  of	  the	  lower	  court	  has	  misconstrued	  Art.	  15.05	  

(2),	  Tex.	  Code	  Crim.	  Proc.	  ann.	  (West	  2014)	  which	  sets	  forth	  the	  statutory	  requirements	  for	  a	  

valid	  affidavit	  in	  support	  of	  an	  arrest	  warrant.9	  	  The	  opinion	  of	  the	  lower	  court	  has	  

misconstrued	  that	  provision.	  	  Review	  of	  the	  holding	  of	  the	  lower	  court	  is	  warranted.	  

	  

	  


                                                   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
9
 The complaint shall be sufficient, without regard to form, if it have these substantial
requisites:…. It must show that the accused has committed some offense against the laws of the
State, either directly or that the affiant has good reason to believe, and does believe that the
accused has committed such offense.
                                                                                                                                                            	   17	  
                                                                                                                                                                  	  
                                                     CONCLUSION	  AND	  PRAYER	  


           It	  is	  respectfully	  requested,	  by	  the	  appellant	  that	  a	  petition	  for	  discretionary	  review	  

to	  the	  Fourth	  Court	  of	  Appeals	  be	  granted	  and	  that	  the	  case	  be	  briefed	  on	  the	  merits	  of	  the	  

appellant’s	  ground	  for	  review	  with	  argument	  to	  follow.	  


                                                                                          Respectfully	  submitted,	  

                                                                                          	  
                                                                                          /s/Edward F. Shaughnessy, III	  
                                                                                          	  
                                                                                          EDWARD	  F.	  SHAUGHNESSY,	  III	  
                                                                                          Attorney	  at	  Law	  
                                                                                          206	  E.	  Locust	  
                                                                                          San	  Antonio,	  Texas	  78212	  
                                                                                          (210)	  212-­‐6700	  
                                                                                          (210)	  212-­‐2178	  (fax)	  
                                                                                          SBN	  18134500	  

                                                                                          Attorney	  for	  the	  appellant	  

                                                                                          	  

                                                                                          	  

                                                                                          	  

                                                                                          	  


                                                                                          	  


           	          	         	          	          	         	                   	  

           	  

           	  

           	          	         	          	  

           	  


                                                                            	   18	  
                                                                                  	  
          	         	         	         CERTIFICATE	  OF	  SERVICE	  

	        I,	  Edward	  F.	  Shaughnessy,	  III.,	  certify	  that	  a	  copy	  of	  the	  foregoing	  petition	  was	  

mailed	  to	  Heather	  McMinn,	  District	  Attorney,	  25th	  Judicial	  District,	  211	  W.	  Court	  Street,	  

Suite	  260,	  Seguin,	  Texas	  78155,	  on	  this	  the	  _6_	  day	  of	  November,	  2015.	  


/s/Edward F. Shaughnessy, III	  


	        	         	         	         	          	         	                   	     	     	       	  

	        	         	         	         CERTIFICATE	  OF	  SERVICE	  

	        I,	  Edward	  F.	  Shaughnessy,	  III	  certify	  that	  a	  copy	  of	  the	  foregoing	  petition	  was	  mailed	  

to	  the	  office	  of	  the	  State	  Prosecuting	  Attorney,	  P.O.	  Box	  78711,	  Austin,	  Texas	  78711,	  on	  this	  

the	  _6_	  day	  of	  November,	  2015.	  


/s/Edward F. Shaughnessy, III	  


	  


                                                  CERTIFICATE	  OF	  COMPLIANCE	  


	        I,	  Edward	  F.	  Shaughnessy,	  III,	  attorney	  for	  the	  appellant	  hereby	  certify	  that	  the	  

instant	  pleading	  contains	  3624	  words,	  exclusive	  of	  the	  appendix.	  


/s/Edward F. Shaughnessy, III	  


                                                                              	  


                                                                              	  


                                                                         	   19	  
                                                                               	  
       APPENDIX	  

               	  

               	  

               	  

               	  

               	  

	  

               	  

               	  

               	  
               	  




          	   20	  
                	  
                               Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                          No. 04-14-00626-CR

                                         Alvin VALADEZ Jr.,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 13-1568-CR-C
                             Honorable W.C. Kirkendall, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 16, 2015

AFFIRMED

           This case arises from the conviction of Appellant Alvin Valadez Jr. for felony possession

of a controlled substance. After the trial court denied his motion to suppress, Valadez was

convicted by a jury. Valadez entered a plea of true to the State’s allegations regarding prior

consecutive felony convictions and the jury assessed punishment at life confinement in the

Institutional Division of the Texas Department of Criminal Justice.

           In his sole issue on appeal, Valadez argues that the trial court erred by denying his motion

to suppress evidence because the complaint supporting the arrest warrant failed to demonstrate
                                                                                                04-14-00626-CR


probable cause he committed the offense of engaging in organized criminal activity. We affirm

the trial court’s judgment.

                              FACTUAL AND PROCEDURAL BACKGROUND

A.      Factual Background

        1.       Valadez’s Arrest

        On August 28, 2012, a Guadalupe County justice of the peace signed an arrest warrant

authorizing the arrest of Alvin Valadez Jr. for the offense of engaging in organized criminal

activity. The warrant was supported by a complaint asserting Valadez and five other individuals

committed the offense of engaging in organized criminal activity with the underlying offense being

the aggravated assault of Roberto Machado Herrera Jr.

        2.       Arrest Warrant

        Seguin Police Department Detective Clinton Halbardier signed the five-page complaint 1

based on his investigation and that of the Seguin Police Department. In his application, Detective

Halbardier reported he relied on statements provided by four unnamed informants who directly

witnessed the assault in question or were privy to certain circumstantial evidence relating to the

assault. Detective Halbardier further averred that he believed these witnesses to be credible and

the magistrate could rely on them. He cited interviews with the victim, previous investigations of

the listed suspects, and Seguin Police Department offense reports and supplemental reports.

        Detective Halbardier’s complaint asserted that on August 26, 2012, Herrera was

approached by five or six men who questioned him about his gang affiliation. After Herrera

informed the group he was part of the “Orejones,” the group asserted they were the “EME” or the

“Merecido,” common names for the Mexican Mafia. The group further instructed Herrera that he


1
 We note Detective Halbardier is the complainant on the application of the arrest warrant. His statement is sworn
before the magistrate. The terms complaint and affidavit are, therefore, used interchangeably in this opinion.

                                                      -2-
                                                                                     04-14-00626-CR


should deny being a member of the Orejones because he was in Merecido territory. As Herrera

exited his vehicle, one of the individuals waived his arm and Herrera was attacked from behind

with a knife. Herrera was stabbed and beaten.

       Detective Halbardier averred that all six suspects, including Valadez, were confirmed to

be active gang members. The officer outlined Valadez’s affiliation as “a documented Mexican

Mafia gang member” and a “lieutenant with the Mexican Mafia,” based on national and state

database information searches.

       Detective Halbardier also relied on the statements of four witnesses who asked to be

unnamed in the complaint for “personal safety and security reasons.” Two of the witnesses were

gainfully employed, had previously provided credible information, and had acquaintances

involved in the Mexican Mafia. The third witness was present during the assault and his statement

corroborated Herrera’s statements, and the final witness had no criminal history. Two of the four

witnesses reported being threatened not to tell officers about the assault. Additionally, several of

the informants reported the assault stemmed from suspicions that Herrera stole drugs from

Valadez. Detective Halbardier’s complaint concluded,

       considering all of the known facts and the current information provided by the
       witnesses, [Valadez] has been named multiple times in the past as the leader of the
       Mexican Mafia in Seguin. [Valadez] is acting in concert with the other suspects in
       trying to threaten witnesses not to give their testimony to police and to help avoid
       prosecution for the aggravated assault on the victim.

A Guadalupe County justice of the peace issued the arrest warrant that same day, authorizing the

arrest of Valadez for the offense of engaging in organized criminal activity. After locating and

securing Valadez, Guadalupe County Sheriff’s Office Investigator David Camacho executed the

arrest warrant and conducted a search incident to arrest. During the search, Investigator Camacho

discovered four balloons of heroin in Valadez’s pocket.



                                                -3-
                                                                                      04-14-00626-CR


B.     Hearing on the Motion to Suppress the Arrest Warrant

       On August 20, 2014, the trial court held a hearing on Valadez’s motion to suppress the

arrest warrant based on the complaint’s failure to establish probable cause.

       Investigator Camacho testified that on August 28, 2012, he traveled to Valadez’s residence

to arrest Valadez. Investigator Camacho was familiar with Valadez and positively identified

Valadez at his residence; after a short scuffle, Valadez was taken into custody without further

incident. The officer conducted a search incident to arrest and located four balloons of heroin in

Valadez’s pocket.

       Detective Halbardier described the overall structure of the Mexican Mafia and that

lieutenants were generally in charge of day-to-day operations in a specific city or county. He also

relayed the Mexican Mafia was known for engaging in both sanctioned and unsanctioned assaults.

Detective Halbardier testified that, in his opinion, the assault on Herrera was a sanctioned assault

by Valadez.

       Following the conclusion of the hearing, the trial court denied Valadez’s motion to

suppress the evidence but did not make findings of fact or conclusions of law at that time. The

case was called before a jury on August 25, 2014. After both sides rested and closed their cases,

but prior to closing arguments, the trial court stated, on the record, the following findings of fact

and conclusions of law.

              [Valadez] was arrested on a warrant issued on August 28th, 2012, by Justice
       of the Peace Precinct Four, Guadalupe County, based on a probable cause
       [complaint] submitted by Detective Clint Halbardier.

               The probable cause [complaint] for said warrant contained information
       which established probable cause for Alvin Valadez, Jr., to be charged with various
       offenses, including conspiracy to commit aggravated assault, aggravated assault as
       a party to that offense, organized criminal activity to commit aggravated assault,
       obstruction or retaliation, and even possibly tampering with witnesses. Because
       such probable cause was established for each offense, the Justice of the Peace
       could’ve issued the warrant naming any of those felony offenses.
                                                -4-
                                                                                     04-14-00626-CR


                The arresting officers were acting in good faith reliance on the warrant.
        Even if the probable cause was inadequate for organized criminal activity, probable
        cause was established for other felony offenses.

See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (holding the trial court’s findings

of fact and conclusions of law are sufficient if they are “recorded in some way, whether written

out and filed by the trial court, or stated on the record at the hearing”).

        In his sole issue on appeal, Valadez argues that because the complaint supporting the arrest

warrant failed to demonstrate probable cause that Valadez committed the offense of engaging in

organized criminal activity, the trial court erred by denying his motion to suppress the arrest

warrant.

                                SUPPRESSION OF ARREST WARRANT

A.      Standard of Review

        An appellate court reviews a trial court’s ruling on a motion to suppress on a bifurcated

standard of review, giving almost total deference to the trial court’s determination of historical

facts that depend on credibility choices; we review the court’s application of the law de novo. See

Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010); see also Amador v. State, 221
S.W.3d 666, 673 (Tex. Crim. App. 2007); Swearingen v. State, 143 S.W.3d 808, 811 (Tex. Crim.

App. 2004); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). Because we look only

within the four corners of the complaint to determine whether probable cause to issue a warrant

exists, the trial court is not required to make any credibility choices in inspecting the affidavit.

Robuck v. State, 40 S.W.3d 650, 654 (Tex. App.—San Antonio 2001, pet ref’d).

        We note this case involves not only the trial court’s determination of probable cause, but

also the underlying question of the magistrate’s probable cause determination. In doing so, we use

a substantial basis standard of review based on the totality of the circumstances presented to the

magistrate. See Flores v. State, 319 S.W.3d 697, 702 (Tex. Crim. App. 2010) (applying Illinois v.
                                                  -5-
                                                                                     04-14-00626-CR


Gates, 462 U.S. 213, 236–39 (1983). A trial court’s ruling on a motion to suppress will be upheld

if there is any valid theory of law applicable to the case, even if the trial court did not base its

decision on that theory. State v. Steelman, 93 S.W.3d 102, 107 (Tex. Crim. App. 2002).

B.       Argument of the Parties

         Valadez contends that because the State failed to demonstrate the arrest warrant was

supported by a complaint demonstrating probable cause to arrest on the charge of engaging in

organized criminal activity, the trial court erred in denying Valadez’s motion to suppress. Valadez

argues that the warrant was devoid of the facts necessary to support a magistrate’s independent

judgment that probable cause existed that either Valadez, “or any other named suspects, acted with

the intent to establish maintain or participate in the profits of a combination or a criminal street

gang.”

         The State counters that the arrest warrant was supported by probable cause for the offense

because the issuing magistrate could reasonably infer that Valadez had conspired with other

members of the Mexican Mafia to commit an aggravated assault against Herrera.

C.       Probable Cause to Support Issuance of the Warrant

         “An arrest warrant affidavit must provide the magistrate with sufficient information to

support an independent determination that probable cause exists to believe that the accused has

committed a crime.” McFarland v. State, 928 S.W.2d 482, 509 (Tex. Crim. App. 1996), abrogated

on other grounds by Mosley v. State, 983 S.W.2d 249, 263 n.18 (Tex. Crim. App. 1998); see also

State v. Duarte, 389 S.W.3d 349, 354 (Tex. Crim. App. 2012); Gurrusqueita v. State, 244 S.W.3d
450, 452 (Tex. App.—Fort Worth 2007, pet. ref’d). We must, therefore, determine whether the

probable cause affidavit in question provided the magistrate with sufficient information to support

an independent judgment that probable cause existed to issue a warrant for Valadez’s arrest. Flores

v. State, 319 S.W.3d 697, 702 (Tex. Crim. App. 2010).
                                                -6-
                                                                                     04-14-00626-CR


       1.      Totality of the Circumstances

       A reviewing court’s assessment of the affidavit’s sufficiency is limited to “a reasonable

reading” within the four corners of the affidavit while simultaneously recognizing the magistrate’s

discretion to draw reasonable inferences. See Duarte, 389 S.W.3d at 354 (citing Rodriguez v.

State, 232 S.W.3d 55, 60 (Tex. Crim. App. 2007)); State v. Coker, 406 S.W.3d 392, 395 (Tex.

App.—Dallas 2013, pet. ref’d). The magistrate’s probable-cause determination must be upheld if

the magistrate had a substantial basis for concluding that a search would uncover evidence of a

crime. See Duarte, 389 S.W.3d at 354 (citing Illinois v. Gates, 462 U.S. at 236). Probable cause

requires the affiant to demonstrate there is a probability that the accused committed an offense,

not that the evidence proves the suspect’s guilt beyond a reasonable doubt. Moss v. State, 75
S.W.3d 132, 140 (Tex. App.—San Antonio 2002, pet. ref’d). “This is a flexible, nondemanding

standard.” Coker, 406 S.W.3d at 396 (citing Duarte, 389 S.W.3d at 354). A magistrate is enabled

to draw reasonable, common-sense inferences from the facts and circumstances contained in the

affidavit; however, a magistrate may not merely rubber stamp the bare conclusions of others. See

also Duarte, 389 S.W.3d at 354, Rodriguez, 232 S.W.3d at 61.

       Our review focuses on the sufficiency of affidavits on which warrants are issued “to ensure

. . . an abdication of the magistrate’s duty does not occur.” Gates, 462 U.S. at 239. Our review

must remain realistic and not hyper-technical and we “must uphold the magistrate’s decision so

long as the magistrate had a substantial basis for concluding that probable cause existed.” Duarte,
389 S.W.3d at 354; accord State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011).

       An appellate court’s focus cannot be on what other facts “could or should have been

included in the affidavit,” but rather must be “on the combined logical force of facts that actually

are in the affidavit.” Duarte, 389 S.W.3d at 354–55; accord Rodriguez, 232 S.W.3d at 60. The

affiant’s reliability, as well as the reliability of his sources, are part of the totality of the
                                                -7-
                                                                                     04-14-00626-CR


circumstances that the magistrate should evaluate in making a probable-cause determination. See

Coker, 406 S.W.3d at 396.

       We thus turn to the circumstances set out within the four corners of the probable cause

affidavit before us.

       2.      Charge Contained within the Arrest Warrant

       The complaint alleged that Valadez,

       on or about the 26th through 27th day of August, 2012, in Guadalupe County,
       Texas, did then and there commit the offense of Engaging in Organized Criminal
       Activity—Aggravated Assault by intentionally and knowingly causing serious
       bodily injury to the victim, Roberto Machado Herrera Jr., by punching, kicking and
       stabbing with a knife or lethal cutting instrument, while committing the act in
       concert of three or more individuals, against the laws of the State.

       Detective Halbardier’s affidavit averred that he relied on (1) the Seguin Police Department

offense report and supplements, (2) multiple offense investigations involving several of the named

suspects, (3) multiple witness interviews, (4) suspect interviews, (5) interviews of other involved

persons, and (6) his personal observations. We first address Detective Halbardier’s reliance on

unnamed informants.

       3.      Affidavit’s Reliance On Unnamed Informants

       “With regard to an informant’s tips, we take into account the informant’s veracity,

reliability, and basis of knowledge to determine the value of his assertions, as well as whether his

information is stale.” Rivas v. State, 446 S.W.3d 575, 579 (Tex. App.—Fort Worth 2014, no pet.)

(citing Gates, 462 U.S. at 233; Davis v. State, 144 S.W.3d 192, 197 (Tex. App.—Fort Worth 2004,

pet. ref’d) (op. on reh’g)). “Corroboration of the details of an informant’s tip through independent

police investigation can also be relevant in the magistrate’s determination of probable cause.”

Davis, 144 S.W.3d at 197 (citing Gates, 462 U.S. at 241–42). The affidavit must also set forth the

basis upon which the officer formed the underlying “belief in an informant’s credibility and


                                                -8-
                                                                                         04-14-00626-CR


veracity.” Id. “‘[A] deficiency in one may be compensated . . . by a strong showing as to the

other, or by some other indicia of reliability,’ all of which are relevant considerations under the

totality of the circumstances.” Id. (quoting Gates, U.S. at 233).

        “While information from an unnamed informant alone does not establish probable cause,

the informant’s tip combined with an independent police investigation may provide a substantial

basis for the probable-cause finding.” Cf. Lowery v. State, 843 S.W.2d 136, 141 (Tex. App.—

Dallas 1992, pet. ref’d); Serrano v. State, 123 S.W.3d 53, 62–63 (Tex. App.—Austin 2003, pet

ref’d). The unnamed informant’s credibility may be established by allegations that the informant

has proven reliable on previous occasions. Blake v. State, 125 S.W.3d 717, 726 (Tex. App.—

Houston [1st Dist.] 2003, no pet.). “This reliability may be established by the general assertions

of the affiant, as stated in the affidavit, concerning the informant’s prior reliability.” Id.

        Here, Detective Halbardier indicated he relied on four different unnamed witnesses. The

first had “acquaintances involved in the Mexican Mafia and knows the details of the gang”; the

second was present when the assault occurred and corroborated the victim’s description of the

assault; the third is gainfully employed and has acquaintances involved in the Mexican Mafia; and

the fourth was a resident of Seguin with no criminal history. Detective Halbardier further opined,

“I believe the unnamed witnesses are credible and that I and any magistrate can rely on their

information in the matters such as these.” Although the third and fourth informants cannot be

characterized as eyewitnesses of the assault, both gave first-hand accounts of Valadez’s tactics.

        Detective Halbardier knew who the informants were and could hold them accountable for

their statements and was able to establish each informant’s inherent reliability or basis of

knowledge. Additionally, each of the witnesses provided their statements directly to the police,

rather than placing an anonymous call or tip, and were unnamed for the sake of their safety. See

Lockett v. State, 879 S.W.2d 184, 188 (Tex. App.—Houston [14th Dist.] 1994, pet. ref’d).
                                                  -9-
                                                                                       04-14-00626-CR


       4.      Other Information Relied upon by the Officer

       Information “of unknown reliability must be coupled with facts from which an inference

may be drawn that the informant is credible.” Duarte, 389 S.W.3d at 357. However, when the

affidavit contains information given by an informant or eyewitness, the affidavit is sufficient if the

information adequately suggests direct knowledge on his or her part. Wilkerson v. State, 726
S.W.2d 542, 545 (Tex. Crim. App. 1986); Belton v. State, 900 S.W.2d 886, 894 (Tex. App.—El

Paso 1995, pet. ref’d) (“if the named informant is a private citizen whose only contact with the

police is a result of having witnessed a criminal act . . . the credibility and reliability of the

informant is inherent”).

       Detective Halbardier relied on another officer’s interview of the victim taken at the

hospital. In Davis v. State, 202 S.W.3d 149, 156 n.20 (Tex. Crim. App. 2006), the Texas Court of

Criminal Appeals stated that “[o]bservations reported to the affiant by other officers engaged in

the investigation can constitute a reliable basis for issuing a warrant.”

               a.      Victim’s Statement

       Herrera told Seguin Police Detective Jaime Diaz that he was with two other individuals

when they drove by a party and one of his friends began talking to Ezekiel Longoria, one of the

named conspirators. Longoria asked Herrera “what gang he belonged to,” and Herrera replied

“Orejones.” When Herrera exited the vehicle, Longoria waived his hand and two other individuals

attacked Herrera from behind. Herrera stated “approximately five to six males were assaulting at

one time.” The informant also told Detective Diaz the assault was “set up” because Herrera was

suspected of stealing narcotics that belonged to Valadez. This statement was corroborated by the

third informant’s report that two of the individuals that attacked Herrera, including Valadez,

threatened the informant to “keep his mouth shut.” See Davila v. State, No. AP-76,105, 2011 WL
303265, at *6 (Tex. Crim. App. Jan. 26, 2011) (not designated for publication) (relying on
                                                - 10 -
                                                                                    04-14-00626-CR


eyewitness identification of the shooter as support for the arrest warrant); State v. Ozuna, 88
S.W.3d 307, 310 (Tex. App.—San Antonio 2002, pet. ref’d).

               b.      National and State Databases and other Officers’ Reports

       Detective Halbardier confirmed with local, state, and federal officers and with national and

state databases that Valdez was a lieutenant with the Mexican Mafia.

       During the past several months of investigating multiple violent gang-related
       offenses, working with several Local, State, and Federal officers, it has been
       confirmed that all of [these] six individuals are active gang members.

Detective Halbardier also testified he relied on reports from the Seguin Police Department. The

information contained in the affidavit may be based on either direct personal observations of the

affiant or on hearsay information. Belton, 900 S.W.2d at 893. In Belton, the appellant claimed

that because the affidavit in question reflected no personal knowledge on the part of the affiant,

the arrest warrant lacked probable cause. Id. at 894. The court rejected this argument, noting that

the affidavit contained a statement that the affiant possessed police reports and sworn statements,

as well as information from a witness who had actual knowledge concerning appellant’s

participation in a crime. Id.

       Because Detective Halbardier read the Seguin Police Department offense report and

supplements, investigated multiple offenses involving several of the named suspects, and

interviewed multiple witnesses, suspects, and other involved persons, his personal observations

meet the low threshold illustrated in Belton. Id.; see also Kolbert v. State, 644 S.W.2d 150, 153

(Tex. App.—Dallas 1982, no pet.).

       Corroboration means, that in light of the circumstances, the officer confirms enough facts

to reasonably conclude the information provided is reliable. See State v. Sailo, 910 S.W.2d 184,

189 (Tex. App.—Fort Worth 1995, pet. ref’d). We therefore conclude that Detective Halbardier



                                               - 11 -
                                                                                                   04-14-00626-CR


was entitled to rely on the information provided to him by other officers’ investigations and thus

entitled to rely upon the information provided by the victim and the unnamed informants.

                                                 CONCLUSION

        In viewing the totality of the circumstances in a common sense and realistic manner, we

conclude the magistrate had a substantial basis for concluding that probable cause was shown to

issue the arrest warrant against Valadez. The officers obtained information from several unnamed

informants that corroborated the victim’s statement as well and the information provided by other

state, local, and national agencies. Given Detective Halbardier’s training and the stated credibility

of the unnamed informants, the magistrate could reasonably infer that Valadez was tied to the

assault on Herrera. The affidavit provided sufficient facts that, together with reasonable inferences

therefrom, provided a “fair probability” or “substantial chance” that Valadez was engaged in

organized criminal activity. See Flores, 319 S.W.3d at 702; Rodriguez, 232 S.W.3d at 61.

Accordingly, we cannot conclude the trial court erred in denying Valadez’s motion to suppress his

arrest warrant. 2

        Having overruled Valadez’s sole issue on appeal, we affirm the trial court’s judgment.


                                                          Patricia O. Alvarez, Justice

PUBLISH




2
 Because we conclude the magistrate had probable cause to issue the arrest warrant based on the allegations that
Valadez engaged in organized criminal activity in the assault of Herrera, we need not address Investigator Camacho’s
good faith exception.

                                                       - 12 -